PETERS, J.
A rehearing is applied for in this ease, on the ground that the court mistook the judgment appealed from in forming its opinion. There are two judgments in the transcript; one rendered April 30, 1868, and found at pages two and three of the transcript; another rendered November 24, 1868, found on pages eight and nine of the transcript. Under this last judgment, there is this entry : “ We, Roderick Bethune and A. J. Bethune, hereby bind ourselves as security for costs of the appeal to the Supreme Court of the State of Alabama, this day taken by the defendants in the above stated case of Samuel Q. Hale, guardian, v. Roderick Bethune and L. McKinnon. April 26, 1870.” This obligation naturally refers to the case immediately preceding it. This was “ the above stated case.” The notice of appeal, it is true, refers to the judgment at pages two and three. But the notice is no part of the appeal. The appeal must be taken before the notice can be given. The certificate of appeal attached to the transcript, and the obligation for costs, point out the judgment and the case appealed from. — Portis et al. v. Newman and Wife, 43 Ala. 506; Revised Code, p. 818, Rule 22 ; Revised Code, §§ 3485, 3492, 3509. Both the bond for costs of appeal and the certificate seem to refer to the same case, that is, the case “ above stated which is the last judgment mem *525tioned in the transcript, and one upon which errors are assigned. But it is also true that errors are assigned on the former judgment. In this view of the appeal, the affirmance was correct.
But if the appeal was taken from the judgment of April 80, 1868, then a different question is presented, which it is insisted was not considered in the opinion of the court.
The action is debt, founded on a promissory note made on June 1, 1863. It is, therefore, in that class of eases in which no judgment could be rendered by default until the third term after the commencement of the suit. — Revised Code, §§ 2660, 2661, and acts there referred to. This action was commenced March 18, 1867, and the judgment was rendered on April 30, 1868. At that time the county of Bullock had been created and attached to the eighth judicial circuit, and was entitled to have two regular terms of its circuit court in each year, to be held on the fifth Monday after the fourth in March and September.— Pamph. Acts 1866-7, p. 65, No. 84, and p. 604, No. 551; Eighth Circuit, p. 607. And under the Revised Code, which was proclaimed on December 19,1867, and went into operation on February 17, 1868, s.aid county of Bullock was entitled to a regular term of its circuit court on the fifth Monday after the fourth Monday in March, 1868. — Gov. Patton’s Proel. Rev. Code, pref. pp. iii, iv; Act, § 8; ib. p. 233, Eighth Circuit. The judgment in this case was rendered on April 30, 1868. This court judicially knows that this was a day of the regular spring term of Bullock circuit court for the year 1868, and that it was the third regular term of said circuit court after .the commencement of said suit. This was sufficient. The act referred to by the learned counsel for appellants is not in conflict with the act above referred to, and both bear the same date. They may therefore be regarded as parts of the same law. Acts 1866-7, p. 631, No. 582 ; Act No. 551, supra. Then the judgment under either law was not prematurely rendered. — Rev. Code, § 2565.
The rehearing is denied, with costs.